Citation Nr: 0506367	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  04-37 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether a December 1949 rating decision contains clear and 
unmistakable error (CUE) for failing to assign a separate 10 
percent evaluation for a scar when evaluating a disability 
involving residuals of a gunshot wound injury of the left 
forearm with partial paralysis of the ulnar nerve.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
August 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  In that decision, the RO found that a 
December 1949 rating decision did not contain CUE for failing 
to assign a separate 10 percent evaluation for a scar of the 
left forearm when it evaluated the veteran's service-
connected disability involving residuals of a gunshot wound 
injury of the left forearm with partial paralysis of the 
ulnar nerve.


FINDINGS OF FACT

1.  An unappealed December 1949 rating decision continued a 
30 percent evaluation for the veteran's service-connected 
gunshot wound injury of the left forearm with partial 
paralysis of the ulnar nerve. 

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the RO 
in December 1949, or that the RO incorrectly applied 
statutory or regulatory provisions at the time, such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The December 1949 rating decision does not contain clear and 
unmistakable error for failing to assign a separate 10 
percent evaluation for the veteran's scar on his left 
forearm.  38 C.F.R. § 3.105(a) (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's CUE claim 
in this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions of 
the VCAA do not apply to a claim based on an allegation of 
clear and unmistakable error in a previous decision.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court held that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay v. Principi, 15 Vet. App. at 
178.  An allegation of CUE does not represent a "claim," but 
rather is a collateral attack on a final decision.  It 
involves a legal challenge to a prior Board decision and does 
not involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of CUE in a prior final 
decision although the Board notes that the RO did send to the 
veteran a VCAA compliant notice in April 2004 in connection 
with his CUE claim.  

The record shows that the veteran sustained a gunshot wound 
injury to his left forearm in November 1944 while engaged 
with an enemy force during World War II.  In November 1945, 
the veteran filed a claim for service connection for 
"Wounded, left forearm, ulna nerve injury, bone facture."

In a September 1945 rating decision, the RO granted service 
connection and assigned a 30 percent evaluation for partial 
paralysis of the left ulnar nerve, secondary to a fracture of 
the left ulnar caused by a penetrating gunshot wound of the 
left forearm.  

In a December 1949 rating decision, the RO continued the 30 
percent evaluation under Diagnostic Code 8516.  The RO did 
not include any reasons or bases for its decision.  The RO 
also did not assign a separate 10 percent evaluation for the 
veteran's scar.  A January 1950 letter by the RO notified the 
veteran of its December 1949 decision; however, no appeal was 
filed.  

In February 2004, the veteran filed a claim alleging that the 
December 1949 rating decision contains CUE for failing to 
assign a separate 10 percent evaluation for a painful scar of 
the left forearm.  In a June 2004 rating decision, the RO 
assigned a separate 10 percent evaluation for the veteran's 
scar of the left forearm, effective February 2004.  However, 
the RO also determined that the December 1949 rating decision 
did not contain CUE for failing to assign a separate 10 
percent rating for the veteran's scar. 

The December 1949 rating decision was not appealed and became 
final.  38 U.S.C.A. § 7105(d) (West 2002).  Therefore, that 
decision can be revised only upon a showing that it was 
clearly and unmistakably erroneous.  See 38 U.S.C.A.  §§ 
5108, 5109A (West 2002); 38 C.F.R. §§ 3.104, 3.105, 3.156(a) 
(2004); Manio v. Derwinski, 1 Vet. App. 140 (1991).  In this 
case, the veteran requests that the December 1949 rating 
decision be revised on the basis of CUE.  For the reasons set 
forth below, the appeal is denied.

Pursuant to 38 C.F.R. § 3.104(a) (2004), "[a] decision of a 
duly constituted rating agency . . . shall be final and 
binding . . . based on evidence on file at the time and shall 
not be subject to revision on the same factual basis."  See 
also 38 U.S.C.A. § 5108.  An exception to this rule is when 
the VA has made a clear and unmistakable error in its 
decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. 
§ 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed 
or amended "[w]here evidence establishes [CUE]."  The Court 
defines a determination of CUE in a prior adjudication to 
mean that:  (1) "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied," (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made," and 
(3) a determination that there was [CUE] must be based on the 
record and the law that existed at the time of the prior ... 
decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (emphasis added).  

The assignment of a disability rating can be grounds for CUE 
if it is later shown that the undisputed, contemporaneous 
medical evidence warranted assignment of a higher disability 
evaluation.  Myler v. Derwinski, 1 Vet. App. 571, 574 (1991).  
"In order for there to be a valid claim of [CUE], . . . [t]he 
claimant, in short, must assert more than a disagreement as 
to how the facts were weighed or evaluated." Id.; see also 
Daniels v. Gober, 10 Vet. App. 474 (1997); Eddy v. Brown, 9 
Vet. App. 52, 54 (1996).  An asserted failure to evaluate and 
interpret correctly the evidence is not clear and 
unmistakable error.  See Id.; Damrel v. Brown, 6 Vet. App. 
242, 245-246 (1994). "[I]t is a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(emphasis in the original).  The failure to fulfill the duty 
to assist cannot constitute CUE.  See Crippen v. Brown, 9 
Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

The record to be reviewed for CUE must be based on the record 
and the law that existed at the time of the December 1949 
rating decision.  38 C.F.R. § 3.105.  At that time, 
disability evaluations were determined by the application of 
the 1945 edition of the VA Schedule for Rating Disabilities, 
which was based on the average impairment of earning 
capacity.  Separate diagnostic codes identified the various 
disabilities.  38 C.F.R. § 4.1.  

At the time of the December 1949 rating decision, the 
veteran's gunshot wound disability was evaluated under 
Diagnostic Code (DC) 8516.  At that time, DC 8516 provided a 
compensable evaluation for complete or incomplete paralysis 
of the ulnar nerve.  In addition, the rating schedule also 
provided a 10 percent evaluation for a scar that was 
superficial, tender and painful on objective demonstration.  
DC 7804 (1949).  As noted above, however, the RO did not 
assign a separate evaluation under DC 7804 in December 1949 
when evaluating the veteran's gunshot wound injury.

The rating schedule in 1949 explicitly prohibited pyramiding, 
and provided:

The evaluation of the same disability under various 
diagnoses is to be avoided.  Disability from 
injuries to the muscles, nerves, and joints of an 
extremity may overlap to a great extent, so that 
special rules are included in the appropriate 
section for their evaluation.  Dyspnea, 
tachycardia, nervousness, fatigability, etc., may 
result from many causes, some may be service 
connection, others, not.  Both the use of 
manifestations not resulting from service connected 
disease or injury in establishing the service 
connected evaluation, and the evaluation of the 
same manifestation under different diagnoses are to 
be avoided. 

Paragraph 14, General Policy in Rating Disability, VA 
Schedule for Rating Disabilities (1945 Ed.).  The evidence of 
record at the time of the December 1949 rating decision 
included the veteran's service medical records and an August 
1949 VA examination report.  The veteran's service medical 
records show that he sustained a penetrating gunshot wound to 
the volar surface of the left forearm in November 1944.  X-
rays of the left forearm revealed an extensive fracture of 
the left ulna.  The veteran reported immediate numbness and 
partial paralysis of the left hand.  Motor and sensory 
paralysis of the ulnar nerve were also present.  However, 
none of the service medical records made any reference to a 
tender and painful scar of the left forearm.

At a VA examination in August 1949, the examiner observed a 
scar over the left ulnar region measuring 5 inches in length 
by 11/2 inches in width.  It was noted that the scar was 
adherent to the underlying muscles and mildly sensitive.  
Marked anesthesia was present from the scar to the end of the 
little finger at about 1/2 of his ring finger in his left hand.  
The examiner also noted weakness in the veteran's left hand.  
The diagnoses included (1) scar on the left forearm, adherent 
and sensitive, and (2) partial paralysis of the left ulnar 
nerve. 

After reviewing the evidence, the Board finds that the 
December 1949 rating decision which did not assign a separate 
compensable evaluation for the veteran's scar was based on 
the correct facts as they were known at that time.  The issue 
before the RO in December 1949 was the evaluation assigned 
for the veteran's gunshot wound injury of the left forearm.  
At that time, however, no medical evidence clearly indicated 
that the veteran's scar from that injury was tender and 
painful on objective demonstration, as required under DC 
7804.  Although a VA examiner in August 1949 described the 
veteran's scar as adherent and sensitive, the examiner 
neither specifically reported pain nor tenderness of the 
scar.  The Board finds that reasonable minds could clearly 
disagree as to whether the use of the word "sensitive" by 
the examiner was synonymous with tender and/or painful.  As 
noted above, clear and unmistakable error must be 
"undebatable" and cannot be tantamount to a disagreement as 
to how the facts were weighed or evaluated.  It appears that 
the December 1949 RO decision was based on the determination 
that the service-connected scar, while sensitive, was not 
tender and painful.  Thus, the Board does not find that the 
regulatory provisions extant at that time were incorrectly 
applied.  Russell, supra.  Further, whether or not the scar 
was "tender and painful on objective demonstration" in 
December 1949 is debatable.  To resolve that question, a fact 
finder must reweigh the old evidence; however, the Court 
specifically prohibits the reweighing of old evidence to 
determine whether a prior decision is based on CUE.  Daniels, 
supra.

Thus, it is not absolutely clear that the RO incorrectly 
applied DC 7804 when evaluating the veteran's gunshot wound 
injury in December 1949.  In other words, the veteran has not 
pointed to any undisputed, contemporaneous evidence showing 
that his scar on his left forearm warranted a compensable 
evaluation at the time of the December 1949 rating decision.  
Myler, 1 Vet. App. at 575 (holding that the assignment of a 
disability rating can be grounds for CUE if it is later shown 
that the undisputed, contemporaneous medical evidence 
warranted assignment of a higher disability evaluation). 

It appears that the veteran is merely disagreeing with the 
way the evidence was evaluated by the RO in December 1949.  
At previously discussed, however, the mere disagreement with 
the way the evidence was evaluated can never constitute CUE.  
See generally, Eddy v. Brown, 9 Vet. App. 52 (1996).  In 
addition, CUE is not shown by the fact that a 10 percent 
evaluation was eventually assigned for the veteran's scar in 
a June 2004 rating decision, as a determination concerning 
CUE must be based on the record and the law that existed at 
the time of the prior decision and it is certainly within the 
purview of later adjudicators to evaluate the evidence and 
reach a different judgment.  See Russell and Porter, both 
supra.

Accordingly, the Board must find that the December 1949 
rating decision was in accordance with acceptable rating 
judgment.  Although the RO in December 1949 may not have 
provided an extensive explanation regarding its adjudication 
of the veteran's claim at that time, clearly, it was not 
shown that the evidence compelled a compensable evaluation 
for the veteran's scar on his left arm.  See Bierman v. 
Brown, 6 Vet. App. 125, 131 (1994); Suttmann v. Brown, 5 Vet. 
App. 127, 133-34 (1993); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992).  Hence, the appeal is denied.


ORDER

As the December 1949 rating decision which did not assign a 
separate compensable evaluation for a scar of the left 
forearm does not contain clear and unmistakable error, the 
appeal is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


